Citation Nr: 0010904	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a blood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted and the claim of service 
connection for a blood disorder could not be reopened.

The Board notes that the veteran has contended in statements 
of record that his current kidney disorder, arthritis, high 
blood pressure, and glaucoma, are related to his appendectomy 
and/or treatment in service for syphilis.  These issues have 
not been developed by the RO and are referred to the RO for 
appropriate disposition.

Additionally, the veteran submitted a statement from his 
private physician, dated in February 2000, which notes 
treatment for current disabilities of arthritis, a kidney 
disorder, and coronary artery disease.  He did not submit a 
waiver of initial RO review of this evidence.  However, 
because this evidence is not relevant to the veteran's 
current claim regarding a blood disorder, the Board finds 
that proceeding with review of his claim without remanding 
the case to the RO does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Service connection for a blood disorder was denied by the 
Board in a February 1991 decision in which the Board found 
that the veteran did not receive treatment for a blood 
disorder in service nor was he treated or diagnosed with a 
blood disorder since his discharge from active service.

2.  Evidence received since the 1991 Board decision, while 
not cumulative of evidence already of record at that time in 
that it is now shown that he has anemia, is not so 
significant that it must be considered in order to fairly 
decide on the merits whether the veteran is entitled to 
service connection for a blood disorder.


CONCLUSIONS OF LAW

1.  The Board's February 1991 decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1999).

2.  New and material evidence has not been submitted to 
reopen previously denied claim of entitlement to service 
connection for a blood disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for a blood disorder was 
denied by the Board in February 1991.  That decision is 
final.  38 U.S.C.A. § 7104(b) (West 1991).  The basis for the 
Board's denial in 1991 was, essentially, that the evidence of 
record did not show a chronic disability of the veteran's 
blood during service or demonstrate the existence of a 
current disability of the blood.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence." 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review 
of the claim under the more flexible Hodge standard accords 
the appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Although the RO did not specifically adjudicate this 
claim under the Hodge ruling, no prejudice to the veteran is 
exercised by the Board's appellate disposition herein for two 
reasons: (1) the August 1998 statement of the case provided 
notice of the applicable law and regulations pertaining to 
new and material evidence, specifically 38 C.F.R. § 3.156, 
and, (2) in accord with Fossie, the Board's review of the 
claim is under the more flexible Hodge standard.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge:  VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions generally given retroactive 
effect with regard to cases in which the administrative or 
judicial review process is not concluded).

As stated above, the Board denied this claim in February 1991 
on the basis that a chronic disability of the blood was not 
shown in service or currently based on the evidence then of 
record.

While the evidence submitted since the February 1991 Board 
decision is "new," in that it now shows that the veteran 
presently has a blood disorder, diagnosed as anemia in March 
1996 as a secondary condition to chronic renal disease, the 
evidence fails to relate this condition to his World War II-
era military service, and therefore, is not material.  It is 
evident from review of the records that the secondary anemia 
is not related to any incident or event of the veteran's 
military service of many decades ago as the "new" medical 
records reflect that the primary disorder, chronic renal 
disease, had its onset in approximately 1995, also many 
decades after service.  There is nothing in the file which 
suggests that the veteran had renal failure in service or 
until decades thereafter.  Thus, the new medical evidence 
does not establish that a blood disorder diagnosed as anemia 
manifested itself in service or to a compensable degree 
within a year thereafter.  The balance of the new medical 
evidence does not reflect that any other blood disorder, to 
include diagnoses in these records of hypertension and 
hypotension, were in any way related to the veteran's 
military service or any treatment (to include his 
appendectomy surgery performed in service) provided therein 
or within a few years after service.  In essence, these new 
records show treatment and diagnosis for a clear-cut disease 
entity of the blood system - anemia - which was first shown 
to have become manifest in 1996, over fifty years after 
discharge.

With respect to the claim to reopen, the Board notes that 
concerted attempts to obtain evidence from private medical 
sources showing treatment shortly after service for a blood 
disorder have thus far been unsuccessful.  This is not 
surprising given that one of the key sources in particular, 
Dr. Miller, who apparently treated the veteran in 1945 for an 
unspecified disorder of the blood (as claimed by the 
veteran), is deceased and therefore, it is unlikely that 
either the veteran or VA will ever obtain any records from 
this physician.  Medical records from two other private 
physicians, Drs. Augustus and Serrano, are in the file (and 
where previously considered by the Board) but these records 
do not reflect treatment prior to 1961, and in any case, they 
do not show treatment for a diagnosed blood disorder.  
Efforts to tract these physicians down to obtain additional 
records have been futile to date.  The end result of this 
course of events is that the record remains devoid of 
evidence suggesting the presence of a chronic disability of 
the blood, diagnosed as anemia or any other disorder, during 
service, within the first post-service year, or in the years 
after service as shown by continuity of related 
symptomatology.  Hence, the evidence now before the Board is 
essentially cumulative of evidence previously before it in 
1991, and accordingly, it provides no basis to reopen the 
claim.

With respect to the above, the Board finds that the veteran's 
pleadings, statements of records, etc., to include his claim 
to reopen, notice of disagreement, and substantive appeal, 
essentially reiterate his previously considered contentions 
with respect to the claimed blood disorder, and as such are 
not considered to be new.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992).  To the extent that he contends that he has a 
disability of the blood that was either incurred in or 
aggravated during service, presumptively incurred, or 
secondary to another service-connected disability, such 
statements, being in effect lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative to the claim at issue here and therefore, are 
deemed to be not material.  See Pollard v. Brown, 6 Vet. App. 
11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to not be competent evidence for 
such purpose, and thus not material); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the veteran has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a blood 
disorder.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim, Robinette, supra, which 
depends further upon VA having notice that relevant evidence 
may exist or could be obtained.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration).  In this case, there is nothing in the record 
that suggests the existence of available evidence that might 
provide a basis to reopen this claim.  Thus, as the 
Secretary's obligation under section 5103(a) has been 
complied with, to the extent possible, further development by 
VA is not required at this time.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA's "duty" is just what it states, 
a duty to assist, not a duty to prove a claim).

Finally, the Board is cognizant of its heightened duty to 
explain its reasons and bases for its findings of facts and 
conclusions of law on account of the presumed destruction of 
a portion of the veteran's service records, see O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991), as appears the case here; 
however, the Board finds that the service records which are 
available provide ample objective evidence that the veteran 
did not have a chronic disability of his blood system at the 
time of his military discharge in October 1945.  Hence, in 
view of the fact that none of the post service medical 
evidence reflects that his currently diagnosed blood disorder 
- anemia - is in any way related to some incident or event of 
his service, which in turn is insufficient to reopen this 
claim, further consideration of this case in line with O'Hare 
is not controlling as to the proper disposition of this 
appeal under the law and regulations governing disability 
claims based on service connection.


ORDER

The appeal to reopen a claim of service connection for a 
blood disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


